Citation Nr: 0122285	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 26, 
1997, for dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
December 1942, and from March 1945 to February 1946.  He was 
a prisoner of war (POW) of the Japanese government from May 
to December 1942.  The veteran died in February 1982, and the 
appellant is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in January 1982, at the age of 67.  A 
death certificate lists the cause of death as a "lingering 
illness."

3.  The veteran had no adjudicated service-connected 
disabilities during his lifetime.

4.  The appellant's initial claim for DIC benefits was denied 
by an unappealed November 1982 rating decision on the basis 
that the cause of veteran's death was not shown to be related 
to a service-connected disability; this decision was in 
accord with the evidence of record and controlling legal 
authority at that time.

5.  On July 12, 1994, VA published a final rule, effective 
retroactively to August 24, 1993, to amend the regulation 
concerning diseases subject to presumptive service connection 
in former POWs by stating that the term "beriberi heart 
disease" included ischemic heart disease in former POWs who 
had experienced localized edema during captivity.

6.  On January 26, 1998, the appellant requested that her 
claim be reopened based on the new POW guidelines.

7.  A September 2000 rating decision granted DIC benefits, 
effective January 26, 1997, based on the liberalizing 
amendment to the POW regulation.


CONCLUSION OF LAW

The criteria for an effective date prior to January 26, 1997, 
for the grant of DIC benefits have not been met.  38 U.S.C.A. 
§§ 5107(b), 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.114(a), 3.400 (2000); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was a POW from May to December 1942, following 
the fall of Bataan, and was confined at O'Donnell 
Concentration Camp in Capas, Tarlac.

A private medical report indicates that the veteran was 
hospitalized for treatment of arteriolosclerotic heart 
disease (ASHD), residuals of a Class II-C anteroseptal 
myocardial infarction, and pulmonary tuberculosis (PTB) from 
January to February 1973.

Private hospital records note that the veteran received 
inpatient treatment for minimal PTB, a cerebrovascular 
accident probably due to thrombosis, pleural effusion, 
anterior wall myocardial infarction, and left ventricular 
hypertrophy from December 1979 to February 1980.

A death certificate discloses that the veteran died at age 62 
in January 1982.  The cause of death was listed as a 
"lingering illness."  At the time of the veteran's death, 
service connection was not in effect for any disability.

The appellant filed an Application for Dependency and 
Indemnity Compensation or Death Pension by Surviving Spouse 
or Child (VA Form 21-534) in November 1982.  The RO denied 
service connection for the cause of the veteran's death in a 
rating decision later that month.

On January 26, 1998, the appellant sought to reopen her claim 
for service connection for the cause of the veteran's death.

In May 1999, the appellant submitted an affidavit from P.M., 
one of the veteran's service comrades, in support of her 
claim.  In the May 1999 affidavit, P.M. reported that the 
veteran experienced swelling of the lower extremities while 
confined as a POW at O'Donnell Concentration Camp.

An August 1999 rating decision continued the denial of 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) with this 
decision in November 1999.

In February 2000, the appellant requested that her claim for 
DIC benefits be reopened based on the new POW guidelines.

Following a review of the claims folder in August 2000, 
including the January 1982 death certificate, a VA physician 
opined that "several disease entities could be considered as 
possible 'lingering illnesses,' namely the PTB, the CVA, and 
the heart disease."  While she was unable to determine which 
disorder was "predominant" in the absence of medical 
evidence from 1980 until the veteran's demise in 1982, she 
concluded that it would "be difficult to deny the 
possibility that the heart disease could have contributed to 
his death."  The physician noted that the veteran had a 
"cardiac problem" as early as 1973, and opined that the 
disease could have led to left ventricular failure if 
untreated or inadequately managed.

A September 2000 rating decision granted service connection 
for the cause of the veteran's death, effective January 26, 
1997.  The appellant filed a notice of disagreement with this 
effective date in December 2000, and submitted a substantive 
appeal (VA Form 9) in July 2001, perfecting her appeal.

Analysis

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, the issue of whether this claim was "well 
grounded" is not pertinent.  As this decision addresses 
primarily the dispute as to the law and its meaning, the 
Board finds that the appellant has not been prejudiced by the 
disposition of this appeal without further development or in 
light of the legislative change.  See Dela Cruz v. Principi, 
No. 99-158 (U.S. Vet. App. Aug. 21, 2001); Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board finds that the VA has 
notified the appellant of any information and evidence needed 
to substantiate and complete the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Further, the 
Board specifically finds that the VA has exceeded the 
standards of the VCAA by providing the appellant extensive 
development in his case.  Accordingly, the Board will proceed 
with the adjudication of the appellant's case.

Under VA regulations, a veteran's death will be considered 
service connected where a "service-connected disability" 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2000).  Upon receipt of the notice of 
death of a veteran, it is mandated that the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has "apparent" entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  38 C.F.R. § 3.150(b) (2000); See also 
38 U.S.C.A. § 7722 (West 1991 & Supp. 2000).

If a claimant files an application for DIC benefits within 
one year after the veteran's death, then the effective date 
is the first day of the month in which the veteran died.  38 
U.S.C. § 5110(d)(1).  If no such application is filed or 
could be construed to have been filed within one year after 
the veteran's death, then the effective date will be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).

The regulation which governs informal claims, 38 C.F.R. § 
3.155(a) (2000), provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  See Quarles v. Derwinski, 3 
Vet. App. 129, 136 (1992); Crawford v. Brown, 5 Vet. App. 33, 
35 (1993); see also Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992) (the regulation does not require the claimant to 
identify specifically the benefit being sought, the correct 
query was whether any communication or action by the claimant 
evidenced a belief by the claimant that he or she was 
entitled to benefits).

The effective date of an award of DIC benefits based upon a 
liberalizing regulation shall be in accordance with the facts 
found, but shall not be earlier than the effective date of 
the liberalizing regulation (in this case, August 24, 1993).  
In no event shall such an award be retroactive for more than 
one year from the date of application therefor (in this case, 
January 26, 1998) or the date of administrative determination 
of entitlement (in this case, September 12, 2000), whichever 
is earlier.  38 U.S.C.A. § 5110(g).

Applying the controlling legal criteria set forth above to 
the facts in this case, the earliest possible effective date 
for the appellant's award of DIC benefits is January 26, 
1997, one year earlier than the date of receipt of her 
successful application for such benefits based on the 
liberalized criteria.

The appellant has argued that she is entitled to DIC benefits 
from the date of her initial claim in November 1982, but this 
argument is to no avail.  Her initial claim was denied by a 
November 1982 rating decision.  The appellant was notified of 
that decision and her appellate rights, but failed to perfect 
an appeal.  See 38 U.S.C.A. § 4005(c) (West 1982) (now 38 
U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 19.153 
(1982) (now 38 C.F.R. § 20.1103 (2000)).  Accordingly, the 
November 1982 rating decision became final.  This rating 
decision was supported by the evidence of record at that 
time, and was in accordance with the controlling legal 
criteria in effect.

The appellant's reopened claim was only granted based on a 
liberalizing amendment to 38 C.F.R. § 3.309(c), recognizing 
for the first time a causal connection between episodes of 
localized edema during captivity and the subsequent 
development of ischemic heart disease in former POWs, such as 
the veteran.  This liberalizing regulatory change, published 
on July 12, 1994, was made effective retroactively from 
August 24, 1993.  The basis for this change was a report 
published in 1992 by the Institute of Medicine, National 
Academy of Sciences, entitled "The Health of Former 
Prisoners of War," which documented a statistical 
relationship between episodes of local edema during captivity 
and the subsequent development of ischemic heart disease in 
those same POWs.  A biological mechanism linking these two 
pathological processes has not yet been identified, according 
to VA's publication notice.  See 59 Fed. Reg. at 35,465 (July 
12, 1994).  The relationship is based entirely on the 1992 
statistical study which was accepted by the Secretary of VA 
on August 24, 1993.  Consequently, competent medical or 
statistical evidence linking the veteran's POW experiences 
and his fatal ischemic heart disease did not exist in 
November 1982.

After having carefully reviewed the evidence in this case, 
including the procedural history, the Board has concluded 
that the RO assigned the earliest effective date possible.  
The Board finds no basis under the applicable law and 
regulations upon which to predicate a grant of the benefit 
sought on appeal.  38 C.F.R. § 3.400 (2000).  The controlling 
statute specifically prohibits an award to the appellant of 
DIC benefits, earlier than January 26, 1997.  In cases such 
as this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, an effective 
date prior to January 26, 1997, for the grant of DIC benefits 
is denied.


ORDER

Entitlement to an effective date prior to January 26, 1997, 
for the grant of DIC benefits is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

